     Case: 3:20-cr-00024-RAM-RM Document #: 31 Filed: 08/18/20 Page 1 of 4



                    IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
                         DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,                       )
                                                )
                      Plaintiff,                )
                                                )
                      v.                        )      Case No. 3:20-cr-0024
                                                )
NIJOHNTEA WALKER,                               )
                                                )
                      Defendant.                )

                                           ORDER
       BEFORE THE COURT is the trial in this matter, currently scheduled for August 24,
2020. For the reasons stated herein, the time to try this case is extended up to and including
October 26, 2020.
       On March 17, 2020, the Chief Judge of the District Court of the Virgin Islands entered
a general order responding to the COVID-19 pandemic. The Chief Judge noted that the
pandemic had been declared a national emergency and a public health emergency by the
President of the United States. The Chief Judge also noted that the Governor of the Virgin
Islands had declared a state of emergency. The Chief Judge found it necessary to “take
reasonable and prudent actions” “in order to further public health and safety, and the health
and safety of Court personnel, counsel, litigants, other case participants, jurors, persons with
other business at the courthouse, and the general public.” Mar. 17, 2020, Order Concerning
Operations of the District Court of the Virgin Islands During the COVID-19 Outbreak at 1-2
(Mar. 17, 2020), https://www.vid.uscourts.gov/sites/vid/files/general-ordes/CoronaVirus
OperationsOrder.pdf.
       Among other precautionary measures, the Chief Judge continued all criminal trials
scheduled from March 18, 2020, through April 16, 2020. The Chief Judge found that the ends
of justice required excluding March 18, 2020, through April 16, 2020, from the Speedy Trial
count in all criminal matters.
          Such exclusion is necessary as to any cases scheduled for trial during the
          March 18, 2020[,] through April 16, 2020[,] period in order to assure that
          there is a full, unhindered, continuously serving jury venire and seated
          jury in every case, which is central to the sound administration of justice.
     Case: 3:20-cr-00024-RAM-RM Document #: 31 Filed: 08/18/20 Page 2 of 4
United States v. Walker
Case No. 3:20-cr-0024
Order
Page 2 of 4

           Such exclusion of time is also necessary in cases that are set for trial
           outside of the March 18, 2020[,] through April 16, 2020[,] time period, as
           well as cases that are not yet set for trial, in order to address the
           reasonably anticipated difficulties in defense counsel communicating or
           visiting with clients; the difficulties that the parties are likely to face in
           undertaking all of the tasks necessary to fully prepare for trial; and the
           inherent delay in the scheduling of further trials as a consequence of the
           exclusion period herein.
Id. at 2-3. The Chief Judge has since extended the general order four times, excluding March
18, 2020, through August 31, 2020, from the Speedy Trial count in all criminal matters.
        Since the Chief Judge entered the general order, the crisis in the U.S. Virgin Islands
and the United States in general has intensified. On March 17, 2020, there were
approximately 7,000 confirmed cases in the United States, 2 of which were in the U.S. Virgin
Islands. As of the date of this Order, there are over 5,345,712 confirmed cases in the United
States, 682 of which are in the U.S. Virgin Islands. Significantly, the vast majority of the
confirmed cases in the Virgin Islands have been reported within the last few weeks, with 197
cases currently active. The virus has claimed over 169,465 lives in the United States and 9 in
the U.S. Virgin Islands. The number of cases and deaths continues to rise.
        Recognizing the gravity of the situation, Congress passed an unprecedented financial
assistance package, the CARES Act, on March 27, 2020. The Act was signed into law by the
President of the United States that same day. Among its many provisions, the CARES Act
authorizes district courts to use teleconferencing to hold felony plea hearings and felony
sentencing hearings under appropriate circumstances. See CARES Act, Pub. L. No. 116-136,
§ 15002(b)(2) (2020).
        Moreover, in his Thirteenth Supplemental Executive Order and Proclamation
(“Thirteenth Order”), issued August 13, 2020, Virgin Islands Governor Albert Bryan
announced that he has “return[ed] the Territory to a Stay-at-Home phase” of reopening.
Thirteenth Order, at 2. Specifically, Governor Bryan has ordered that “all nonessential
businesses and churches shall cease in-person business operations and shall require their
employees to stay home,” a “prohibition against Mass Gatherings 1,” that “all hotels [and


1 Defining ‘mass gatherings’ as “any event or convening that brings together more than ten (10) persons in a
single room or single space at the same time,” with exceptions for “office… environments, factories, refineries,
      Case: 3:20-cr-00024-RAM-RM Document #: 31 Filed: 08/18/20 Page 3 of 4
United States v. Walker
Case No. 3:20-cr-0024
Order
Page 3 of 4

similar facilities]… shall not accept, receive, check-in, or register any guest for a period of
thirty (30) days” effective August 19, 2020 at 6:00 a.m. with exceptions for “emergency
personnel, flight crews, business travelers and government guests with written
authorization from the Government Agency for whom rendering services,” and other
directives aimed at limiting the movement of the public to essential tasks only. Id. at 2-5.
These heightened restrictions will remain in place for at least one month unless otherwise
ordered. See generally id. In light of these parameters deemed necessary to curtail the
continued spread of COVID-19, it is apparent to the Court that not only is the sizeable in-
person gathering necessary to move forward with a jury trial ill-advised for the immediate
future, but runs contrary to Governor Bryan’s executive order aimed at protecting the
residents of the Virgin Islands.
        While the Speedy Trial Act requires that defendants be tried within seventy days of
indictment, the Court specifically finds that further extending this period would be in the
best interest of justice. In order to avoid overwhelming our healthcare system, it is essential
that action be taken to slow the spread of the virus. Social distancing--specifically avoiding
gatherings of more than 10 people and maintaining a distance of at least 6 feet from others-
-is the most effective check against the COVID-19’s transmission. Given the increasingly dire
circumstances faced by the U.S. Virgin Islands and the United States as a whole, the Court
finds that a greater extension of time is necessary for the protection and well-being of the
defendant, the jury, the prosecutors, the witnesses, the Court’s personnel, and the general
public at large.
        The premises considered, it is hereby
        ORDERED that the time beginning from the date of this order granting an extension
through October 26, 2020, shall be excluded in computing the time within which the trial in
this matter must be initiated pursuant to 18 U.S.C. § 3161; and it is further




marinas, construction sites, grocery stores, pharmacies, fuel service stations or other retail establishments that
provide essential services and are large enough to accommodate for the practice of social distancing of six feet
or more between persons.” Thirteenth Order, at 4-5 (emphasis in orginal).
     Case: 3:20-cr-00024-RAM-RM Document #: 31 Filed: 08/18/20 Page 4 of 4
United States v. Walker
Case No. 3:20-cr-0024
Order
Page 4 of 4

        ORDERED that the trial in this matter previously scheduled for August 24, 2020, is
RESCHEDULED to commence promptly at 9:00 A.M. on October 26, 2020, in St. Thomas
Courtroom 1.



Dated: August 18, 2020                          /s/ Robert A. Molloy
                                                ROBERT A. MOLLOY
                                                District Judge
